Proceeding pursuant to CPLR article 78, in the nature of prohibition to prohibit the respondent, Robert A. Ross, a Justice of the Supreme Court, Nassau County, from presiding over a hearing in an action entitled Cohen v Cohen, pending in the Supreme Court, Nassau County, under index No. 200455/07.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioner failed to demonstrate a clear legal right to the relief sought. Covello, J.P., Chambers, Lott and Miller, JJ., concur.